Citation Nr: 1516352	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  08-22 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to December 13, 2006, to include entitlement to an effective date earlier than December 13, 2006 for the assignment of a 50 percent rating for PTSD.

2.  Entitlement to a rating in excess of 50 percent for PTSD, from May 1, 2012, forward.

3.  Entitlement to service connection for bilateral hearing loss

4.  Entitlement to service connection for tinnitus

5.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to November 1970 and from March 1972 to April 1974. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Hartford, Connecticut, Regional Office (RO), of the Department of Veterans Affairs (VA).  Jurisdiction of the claim has since been transferred to the Waco, Texas RO.

In a February 2008 rating decision, the Hartford, Connecticut RO confirmed and continued the 50 percent evaluation of the Veteran's service-connected PTSD, effective from December 13, 2006.  Additionally, the rating decision determined that new and material evidence had not been submitted to reopen the previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Finally, the claim of entitlement to a TDIU was also denied.  See February 2008 Rating Decision.

Despite this, as concerning the increased rating claim for his service-connected PTSD, the Board notes that a July 2004 rating decision initially granted service connection for PTSD and assigned a 10 percent evaluation, effective February 18, 2004.  In July 2005, the RO increased the initial rating for the PTSD to 30 percent.  In November 2006, the RO denied a claim for an increased rating.  In July 2007, the RO increased the Veteran's rating for PTSD to 50 percent, effective December 13, 2006, and assigned a temporary total (100 percent) rating from March 12, 2007, and a 50 percent rating as of May 1, 2007.  See 38 C.F.R. § 4.30 (2014).  In February 2008, the RO assigned a temporary total rating from September 17, 2007 to October 31, 2007, and a 50 percent rating thereafter.  

That initial July 2004 rating decision never became final, however.  In this regard, in December 2004, the Veteran filed a timely notice of disagreement with the RO's July 2004 decision granting service connection for PTSD and assigning a 10 percent rating, effective February 18, 2004, the date of the Veteran's claim.  In July 2005, a statement of the case (SOC) was issued as to the issue of an increased initial evaluation for the PTSD.  Although the Veteran did not file a timely appeal, see 38 C.F.R. § 20.302(b) (2014), VA reports showing treatment for psychiatric symptoms were received within one year of the RO's July 2004 rating decision.  Therefore, these VA records, which contained new and material evidence pertaining to the claim, were received prior to the expiration of the appellate period for this RO determination.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  A claim becomes final and subject to a motion to reopen only after the period for appeal has run; as such, any interim submissions before finality attached for the July 2004 rating decision must be considered by VA as part of the Veteran's original claim.  See 38 C.F.R. § 3.156(b) (2013); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Bond, 659 F.3d at 1367; Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  


Consequently, given the foregoing, the July 2004 rating action regarding the PTSD claim remained on appeal, and the claim was appropriately recharacterized as one involving an initial rating for his PTSD.  See 38 C.F.R. §§ 3.156(b), 3.400(b)(1) (2014); Bond, 659 F.3d at 1367-8; see also AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that where an increase does not constitute a full grant of the benefits sought, the increased rating issue remained in appellate status).  See, too, January 2013 Board Decision (recharacterizing the relevant claim as one involving an initial rating in excess of 30 percent for his PTSD prior to December 13, 2006).

In March 2009, the Veteran and his spouse testified at a hearing before a decision review officer at the RO.  A transcript of the hearing is of record.

In a January 2013 Decision, the Board denied entitlement to an initial rating for PTSD in excess of 30 percent prior to December 13, 2006; a rating in excess of 50 percent from December 13, 2006, to March 11, 2007, and from May 1, 2007, to September 16, 2007; and a rating in excess of 70 percent from November 1, 2007, to February 7, 2012.  Additionally, the Board remanded the Veteran's claim for an increased disability rating for PTSD as of May 1, 2012 for further development, including specifically for the provision of a current VA psychiatric examination.  See January 2013 Board Decision.  Moreover, the Board also reopened the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, and remanded those claims for further development, including for the provision of a current VA audiological examination.  Finally, the claim of entitlement to a TDIU was also remanded, pending the outcome of the claims for service connection for hearing loss, and tinnitus, and the claim for an increased rating for PTSD as of May 1, 2012.  See January 2013 Board Decision.  See also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, in a June 2014 Memorandum Decision, the Court affirmed the Board's decision as concerning the denial of entitlement to a rating for his PTSD in excess of 50 percent from December 13, 2006, to March 11, 2007, and from May 1, 2007, to September 16, 2007; and a rating in excess of 70 percent from November 1, 2007, to February 7, 2012.  However, the Court vacated the portions of the Board's decision that denied an initial disability rating in excess of 30 percent for the period prior to December 13, 2006, and that assigned December 13, 2006, as the effective date for the 50 percent rating for his PTSD, and remanded those matters for readjudication.  

The case has since been returned to the Board for further proceedings.

The Virtual VA and VBMS paperless claims processing systems contain additional documents and records pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.  

The issues of entitlement to an increased rating for service-connected PTSD as of May 1, 2012, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss and tinnitus were incurred in, or caused by, his military service.

2.  Resolving reasonable doubt in his favor, from February 18, 2004 to December 12, 2006, the Veteran's PTSD disability more closely approximated occupational and social impairment with reduced reliability and productivity due to symptoms such as depressed mood and affect, panic attacks, impaired concentration and memory, decreased motivation, irritability, sleeping impairment, nightmares, anxiety, difficulty in maintaining and establishing relationships with others, isolating and avoidance behaviors, and irritability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  

3.  From February 18, 2004 to December 12, 2006, the criteria for the award of an initial rating of 50 percent, but not higher, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Regarding the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, the decision below represents a complete grant of the benefit sought on appeal with regard to those issues.  Thus, any deficiency in VA's procedural duties is nonprejudicial, and any further discussion of VA's duties is not necessary.  38 C.F.R. § 20.1102 (2014).

As concerning his claim for a higher initial rating for his service-connected PTSD, because this appeal stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, letters dated in April 2004 and October 2007 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before adjudication of this claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Moreover, the record here does not show, nor does the Veteran or his representative contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).


With regard to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, Social Security Administration (SSA) records, and statements and argument in support of his claim have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Moreover, during the period at issue, he was provided VA Compensation and Pension examinations to determine the ongoing severity of this condition, including specifically in July 2004 and June 2005.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service connected PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  Moreover, as noted, the claim concerns only the period from the initial grant of service connection, so from February 18, 2004, through December 12, 2006.  Accordingly, the Board finds that the examination reports of record are adequate for rating purposes, remand for reexamination or further medical comment is unwarranted, and no prejudice exists.  See Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met. 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.


II.  Analysis

A.  Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

On VA examination in March 2013, the VA audiologist diagnosed sensorineural hearing loss bilaterally.  See 38 C.F.R. § 3.385 (2014) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.).  The examiner additionally noted the Veteran's report of experiencing bilateral tinnitus during and since his active duty service.

Moreover, the Veteran testified in March 2009 that he was exposed to combat noise, including weapons fire, grenade fire, landmines, artillery fire, explosions, and bombing.  His Form DD-214 indicates that he served in Vietnam for 12 months, and that while in Vietnam he served as a rifleman with an infantry unit in the Marine Corps.  His awards included the Combat Action Ribbon.  It is thus conceded that he was engaged in combat as he described.  Consequently, exposure to loud noise is certainly consistent with the circumstances, conditions, and hardships of the Veteran's service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  As such, the Veteran's lay assertions of acoustic trauma are sufficient to establish in-service hazardous noise exposure.  Id.; see also Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  See also January 2013 Board Decision (finding that "the Veteran is shown to have participated in combat, therefore his reports of exposure to loud noise from small arms, mortars, and artillery are consistent with the circumstances, hardships, and conditions of his combat service, and are presumed credible under 38 U.S.C.A. § 1154(b)").

The Veteran's service treatment reports contain a March 1969 Report of Medical Examination which reflects audiometric test results that did not show hearing loss.  A separation examination report from the Veteran's first period of active duty, dated in November 1970, included audiometric test results which showed that he had left ear hearing loss, but not right ear hearing loss.  See 38 C.F.R. § 3.385.  Although there were no treatment reports of record dated between the Veteran's first and second periods of active duty, an entrance examination report for the Veteran's second period of active duty, dated in March 1972, included audiometric test results which showed that he had bilateral hearing loss for VA purposes.  See id.  

The March 2013 VA examining audiologist provided an addendum opinion in May 2013.  In this opinion, the VA audiologist found that the threshold shifts documented in the Veteran's service treatment records, including the "clearly denoted high-frequency hearing loss," were at least as likely as not caused by or the result of his military noise exposure.  Additionally, the VA audiologist opined that the Veteran's claimed tinnitus was also at least as likely as not caused by or the result of his military noise exposure.  

Accordingly, given the evidence of an auditory pathology that manifested during his active service, bearing in mind the Veteran's competent and credible lay assertions concerning his in-service acoustic trauma, in view of the VA audiologist's diagnoses of bilateral hearing loss and tinnitus attributed to in-service, combat-related acoustic trauma, and considering the absence of any evidence to the contrary, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. §§ 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

B.  Initial Rating in excess of 30 percent for PTSD, prior to December 13, 2006

For the reasons that follow, the Board concludes that, for the period prior to December 13, 2006, an initial rating of 50 percent, but no higher, is warranted for the Veteran's PTSD.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Veteran's service-connected PTSD is currently evaluated as 30 percent disabling from February 18, 2004, the date of his claim for service connection, to December 12, 2006, under 38 C.F.R. § 4.130, Diagnostic Code 9411, according to VA's General Rating Formula for Mental Disorders.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  Under that rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.


The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130. 

The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV which clinicians have assigned to a Veteran.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Generally speaking, the higher the GAF score, the higher the overall functioning of the individual.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.   A score of 60-51 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 50-41 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Turning to the pertinent evidence of record for the period prior to December 13, 2006, the Veteran initially sought treatment at a VA facility in January 2004.  See January 2004 VA Mental Health Intake Note.  He appeared slightly depressed and reported that he had been having continuous nightmares, flashbacks, sleep disturbances, hypervigilance, avoidance, restricted affect, anxiety, and that he had difficulty being around Asians.  Upon examination, he was alert and attentive, cooperative and reasonable, had normal speech rate and rhythm, his language was intact, his thought process was normal, he had no unusual thought content or suicidal or violent ideation, his judgment was good, and his memory was intact.  He was diagnosed with chronic PTSD and assigned a Global Assessment of Functioning (GAF) score of 55.  See id.  See also February 2004 VA Mental Health Progress Note (reflecting the Veteran's reports of experiencing nightmares causing cold sweats, shaking, crying and screaming 3 to 4 times per week, hypervigilance, restricted affect, anxiety, and depression, and noting that he is close with his family, works in construction, and enjoys fishing and golfing).

He was subsequently referred to the Vet Center, and reports of his treatment dated between January and May of 2004 show that he was assessed as having chronic PTSD and was treated for psychiatric symptoms, including flashbacks, sleep disturbances, hypervigilance, avoidance activities, restricted affect, anxiety, and  irritability.  At his Vet Center initial evaluation, he reported that he had frequent passive suicidal ideation in that past, but not for the previous 15 years.  It was also noted that he experienced obsessive checking of locks, startle response, and intense reaction to fireworks.  A subsequent Vet Center evaluation noted that the Veteran worked as a truck driver, but has had a number of employers due to an inability to get along with superiors.  It was further noted that he does not socialize unless he knew the setting well.  

The Veteran was afforded a VA psychiatric examination in July 2004, at which time he reported difficulty being around Asians, intrusive thoughts, sleep disturbance (awakening several times per night), irritability, hypervigilance, and avoiding situations that might remind him of combat.  The Veteran reported that he had been married for 33 years and he described his marriage as "very good."  He stated that he had three children with whom he is close.  He stated that he had been employed as a truck driver for the past 28 years.  He was noted to be attending weekly therapy.  The examiner described him as having no restricted affect or loss of interest, having close, loving relationships, and enjoying activities such as fishing, golf and taking his family to the beach.  On examination, he was well groomed, cooperative with a generally euthymic affect, and he had logical thought process and good insight and judgment.  He reported that he had suicidal ideation in the past, but none currently.  His mood was generally good, and he enjoyed close relationships.  The VA examiner provided an Axis I diagnosis of mild PTSD and assigned a GAF score of 70 (current) and 70 (past year).  The examiner noted that the Veteran's symptoms had begun over the last several years, and that they, "appear to be associated with little, if any, impairment in either social or vocational function."  

VA progress notes show that the Veteran received a number of treatments for psychiatric symptoms between August 2004 and May 2005.  These reports show that the Veteran participated in a day-treatment program and exposure therapy until May 2005.  VA treatment records from this period reflect that he complained of symptoms that included anxiety, irritability, nightmares, flashbacks, sleep difficulties, and feeling panicked and threatened in public.  Specifically, in August 2004 reported anger, disturbed sleep, and mood swings.  See August 2004 VA Mental Health Progress Note.  Furthermore, in November 2004, he reported being on the verge of "blowing up" at work when driving.  See November 2, 2004 VA Mental Health Progress Note.  He denied suicidal or homicidal ideation.  Id.  He also reported that his work was too stressful and that he would like to change jobs next year.  Id.  Additionally, another November 2004 treatment note reflects the Veteran's reports of auditory hallucinations of rounds, mortars, and rockets.  See November 30, 2004 VA Mental Health Progress Note.  He also reported rage and anger on a regular basis, periods of disassociation, and routinely seeing shadows and hearing voices.  Id.  

In December 2004, the Veteran reported symptoms including continuous nightmares, flashbacks, sleep disturbance, hypervigilance, avoidance behaviors, restricted affect, periods of substance abuse, anxiety, guilt, and intrusive thoughts.  See December 2004, VA Initial Mental Health Care Plan.  He additionally reported that he had lost 15 to 16 jobs as a result of stress and conflicts, and stated that he had a history of marital conflict; however, it was noted at that time that he had a "[s]upportive family."  Id.  The treating VA social worker provided an Axis I diagnosis of "chronic and severe" PTSD and assigned a GAF score of 40.  Id.  Subsequent treatment records dated later in December 2004 reflect that the Veteran the Veteran reported having nightmares two to three times per week, avoiding any news of the current war, and having daily intrusive memories of Vietnam, accompanied by auditory, visual, and olfactory hallucinations.  See December 7, 2004 VA Mental Health Progress Note.  

The Veteran underwent another VA psychiatric examination in June 2005.  The examiner noted that since the last time he had examined the Veteran, in 2004, the Veteran had been laid off from his job in November 2004 and entered the PTSD treatment program at that VA medical center.  The examiner noted that the Veteran had reported having more severe symptoms to the staff in the PTSD treatment program, including midnight awakening, hypervigilance, visual disturbances, auditory hallucinations, exaggerated startle, avoidance, and dissociation.  The examiner noted that the VA treatment program's initial evaluation included a GAF score of 50 in January 2004, which was 15 points lower than the GAF score assessed in July 2004. The examiner also noted that the VA staff had assigned a GAF score of 50 in November 2004, and a score of 39 one week later.  The examiner opined that it was likely that "this 11 point discrepancy in GAF reflects the differential use of the scale rather than a precipitous change in the Veteran's actual condition."

On examination, the Veteran reported having nightmares two to three times per week; having auditory hallucinations, dissociative flashbacks, anger and distress triggered by reminders such as seeing Asians; experiencing difficulty falling asleep, waking at night, and "constantly checking tree lines"; feeling that he is "a bundle of nerves"; and experiencing racing thoughts and startle reactions.  The examiner noted that the Veteran maintained a relationship with his children and that he and his wife "get along pretty good."  He additionally reported that he recently began a job as a landscaper for VA.  His affect was constricted and his mood was depressed. The VA examiner diagnosed PTSD and assigned a GAF score of 60 (current) and 60 to 65 (past year), stating that the Veteran's symptoms were "somewhat greater" than at his examination the year before, but finding that the discrepancies in GAF scores, which ranged between the 30s and 50s "reflects the differential use of the scale rating than a precipitous change in the Veteran's actual condition."  The examiner concluded that, although the Veteran reported "the onset of some major psychiatric symptoms such as hallucinations in the past year," his level of function did not appear to change significantly over the past one to two years.  

A VA hospital report, dated in June 2006, shows that the Veteran was hospitalized for a two-day PTSD evaluation.  Upon admission, he reported that he was employed by VA, that he had a good relationship with his wife, and described his emotional condition as "pretty good."  He reported nightmares, frequent sad mood, anxiety, pan-insomnia (of variable pattern), occasional problems with memory and concentration, restlessness, decreased libido, social withdrawal, and relative anhedonia, although he still enjoyed fishing and watching baseball on television.  He also reported having increased energy, feeling "wired," less need for sleep, and racing thoughts about a day or so, once or twice a month.  He reported spontaneous panic attacks lasting about five minutes once every six months.  He denied any significant irritability, fatigability, delusions, hallucinations, suicidal or homicidal ideation, or recent substance abuse.  On examination, he was neat, clean and cooperative.  He was alert and oriented times four (person, place, time and date).  There was no significant cognitive or memory impairment.  Mood was anxious and depressed.  There was no formal thought disorder.  He was noted to initially have been anxious, but to have better as his admission progressed.  The Axis I diagnoses were chronic PTSD, "bipolar spectrum illness, depressed," subsyndromal panic disorder without agoraphobia, alcohol abuse ("significantly moderated but not abstinent since circa 1986"), cannabis abuse in sustained full remission since 2005, nicotine dependence, and specific learning disorder (reading).  The Axis V diagnosis was GAF scores of 38 (current) and 38 (past year).  

An October 2006 note by a vocational rehabilitation specialist noted that the Veteran was not able to secure and maintain employment independently, but that he had a goal of starting his own landscaping business.  See October 2006 VA Mental Health Care Plan Component Note.  

A December 13, 2006, VA progress note indicated that the Veteran was complaining of poor sleep, difficulty concentrating, memory problems, fatigue, depression, and having nightmares three times a week. See December 2006 VA Mental Health Progress Note.  He denied suicidal ideation, but had thoughts of "it being over."  Id.

A decision of the Social Security Administration (SSA), dated in May 2008, shows that the SSA determined that the Veteran was disabled as of October 2004, due to psychiatric symptoms including memory and concentration difficulties, social withdrawal, nightmares, flashbacks, depressed mood, mood swings, irritability, auditory and visual hallucinations, and hypervigilance. 

Having reviewed the evidence of record, for the entire period under appeal, the Board finds that the Veteran's PTSD symptomatology more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships, as required for a 50 percent rating for PTSD.  See 38 C.F.R. § 4.130.

In this regard, the evidence reflects that throughout the appeal period, the Veteran's PTSD was manifested predominantly by symptoms of depressed mood and affect, panic attacks, impaired concentration and memory, decreased motivation, irritability, sleeping impairment, nightmares, and anxiety.  Also, the Board notes that the Veteran has reported difficulty in maintaining and establishing relationships with others, as demonstrated by his isolating and avoidance behaviors and his irritability.  See id.

Accordingly, pursuant to VA law, the Board resolves reasonable doubt in the Veteran's favor that these symptoms, including difficulty in establishing and maintaining effective work and social relationships, impairment of short-term and long-term memory, and disturbances of motivation and mood, are best approximated by the assignment of a 50 percent rating under Diagnostic Code 9411 for the period from the grant of service connection, effective February 18, 2004, to December 12, 2008.  See 38 C.F.R. § 4.3.  

Although the Veteran has displayed some symptoms listed in the rating criteria for a higher percentage rating, including suicidal ideations, obsessional rituals, and impaired impulse control (all listed in the criteria for a 70 percent rating), as well as persistent auditory hallucinations (listed in the criteria for a 100 percent rating), the Board notes that the July 2004 VA examiner characterized the Veteran's PTSD as "mild," and assigned GAF scores of 70 (current and past year), which is reflective of mild symptoms.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").  Furthermore, the June 2005 VA examination report reflects GAF scores of 60 (current) and "60 to 65" (past year), which is evidence of mild to moderate symptoms.  Id.  But see Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (although a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining an appellant's degree of disability).  Moreover, the June 2005 VA examiner stated that the Veteran's symptoms were "somewhat greater" than at his examination the year before, but that there had not been "any precipitous change in the Veteran's level of function," and that his level of function does not appear to have changed significantly over the past one to two years.  These examination findings contrast markedly with the significantly lower GAF scores and increased PTSD symptomatology noted on several occasions during the period at issue.  See, e.g., June 2006 Nursing Inpatient Admission Evaluation Note (reflecting a GAF score of 38).  However, despite this apparent waxing and waning of the Veteran's PTSD symptoms during the appellate period, the Board finds that the evidence is generally reflective of PTSD symptoms more closely approximating occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130.

In this regard, the Board notes that the symptoms listed in the rating criteria are simply examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.  Based on the entirety of the evidence of record adduced during the pertinet period, the Board finds that it cannot be said that the Veteran's overall functioning resulted in "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood," manifested by and inability to establish and maintain effective relationships, as would warrant a higher 70 percent rating.  See 38 C.F.R. § 4.130.  Rather, the Veteran consistently reported that he has a close, loving relationships with family, including that he has been married for more than 30 years and that his marriage is "very good," that he has "a twin sister and older brother with whom he has remained close," that he "had a close loving relationship with his parents," and that he "has three children with whom he is close."  See, e.g., July 2004 VA Examination Report; June 2005 VA examination Report.  Moreover, he stated that he enjoys activities including fishing, golf, and taking his family to the beach on the weekend.  See id.  See also June 2006 VA Nursing Inpatient Admission Evaluation Note (reflecting that the Veteran reported that he was employed by VA, lived with his wife, and described his emotional condition as "pretty good").

The Board also notes that there is no evidence during the appellate period of additional symptoms described in the Rating schedule as indicative of the type of occupational and social impairment that would warrant a higher 70 percent rating.  See 38 C.F.R. § 4.130.  Specifically, there is no indication that the Veteran experienced intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; and/or neglect of personal appearance and hygiene.  See, e.g., July 2004 VA Examination Report (noting that the Veteran's symptoms "appear to be associated with little, if any, impairment in either social or vocational function"); June 2005 VA Examination Report (reflecting the opinion that the Veteran's "level of function does not appear to have changed significantly over the past one to two years"); June 2006 Nursing Discharge Note (finding no significant cognitive or memory impairment, no formal thought disorder and describing the Veteran as "lucid, alert and well oriented," employable, and competent to manage his own funds).

Accordingly, a higher 70 percent rating is not warranted at any point from the grant of service connection, effective February 18, 2004, to December 12, 2006.  See 38 C.F.R. § 4.130.  


As to the issue of entitlement to an effective date earlier than December 13, 2006 for the assignment of a 50 percent rating for PTSD, the Board notes that the decision herein grants a 50 percent rating effective as of the grant of service connection, so from February 18, 2004.  See 38 C.F.R. § 3.400 (The effective date of an award of service connection is the date of receipt of the claim or the date on which entitlement arose, whichever is later, unless the claim is received within one year after separation from service.).  There is no dispute concerning the date of submission of the Veteran's service connection claim.  Thus, the effective date for the Veteran's 50 percent rating for PTSD can be no earlier than this receipt date for the new claim.  See 38 C.F.R. §§ 3.158, 3.400.  

Finally, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of the Veteran's PTSD symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, the Veteran's symptoms, including depressed mood and affect, panic attacks, impaired concentration and memory, decreased motivation, irritability, sleeping impairment, nightmares, anxiety, difficulty in maintaining and establishing relationships with others, isolating and avoidance behaviors, and irritability, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9434.  Although a given symptom may not be specifically mentioned in the Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's PTSD, and the evidence shows that they are adequately compensated by the 50 percent rating already assigned, as explained above.

Accordingly, the first step of the inquiry is not satisfied.  Thus, absent this threshold finding, consideration of whether related factors are present under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.  Consequently, the evaluation of the Veteran's PTSD for the period prior to December 13, 2006, will not be referred for extraschedular consideration.  See id.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.

An initial evaluation of 50 percent, and no higher, for PTSD prior to December 13, 2006, is granted, subject to the statutes and regulations governing the payment of VA compensation.



REMAND

Although the Board sincerely regrets the further delay, as concerning the issues of entitlement to an increased rating for service-connected PTSD as of May 1, 2012, and entitlement to a TDIU, another remand is required to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.

As noted, the claim of entitlement to an increased rating for the service-connected PTSD as of May 1, 2012, was previously remanded by the Board in January 2013 for further development, including specifically for the provision of a VA examination to determine the current severity of his PTSD symptomatology.  Following the provision of that examination, the Board instructed that the claim be readjudicated, and, if not granted in full, that a supplemental statement of the case (SSOC) be issued, and that the Veteran and his representative be given an opportunity to respond before the case is returned to the Board.

It does not, however, appear that there has been substantial compliance with the Board's January 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104 -06 (2008) (holding that substantial rather than strict compliance with the terms of a Board's engagement letter is required) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial compliance as applied to remand instructions)).  Rather, in a rating decision dated January 16, 2013, so five days following the issuance of the Board's January 11, 2013 Remand, the RO, in pertinent part, assigned a 50 percent evaluation for the Veteran's PTSD from May 1, 2012, without performing the current examination, as instructed.  Id.  

Thereafter, in March 2013, the Veteran underwent a VA psychiatric examination, with an addendum opinion concerning his employability provided later that same month.  See March 5, 2013 VA Mental Health Examination Report; March 29, 2013 VA Addendum Opinion.  Despite this, no subsequent readjudication, either in the form of a rating decision or an SSOC, ever occurred.  Accordingly, because there has not been substantial compliance with the Board's January 2013 remand instructions as a result of the AOJ's failure to readjudicate the claim following the March 2013 VA psychiatric examination and addendum opinion, remand is required.  See Stegall, 11 Vet. App. at 271.  See also 38 C.F.R. §§ 19.37, 20.1304 (2014).

Finally, the issue of entitlement to TDIU is dependent on the outcome of this claim, as the assignment of ratings to the claims granted herein, as well as any potential grant of the remanded issue, could result in a higher overall disability rating.  See 38 C.F.R. § 4.16(a) (2014); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, after the RO has assigned ratings to the newly granted service connection claims and after it has completed the development requested herein, the issue of TDIU should be readjudicated in light of the additional evidence; and if the claim is not granted, the matter should be returned to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision awarding service connection for bilateral hearing loss and tinnitus.

2.  Obtain any recent outstanding VA treatment records dated since May 2013 and associate them with the claims file (preferably the Virtual File).

3.  Determine whether a VA examination is necessary concerning the claim for a TDIU, and if so, schedule the Veteran for an appropriate VA examination.


4.  Next, review the claims file to ensure that the foregoing requested development has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested development, and any additional notification and/or development that may be warranted, readjudicate all of the remaining claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


